Citation Nr: 0820066	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ligamentous strain 
of the left knee.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic back 
strain.


REPRESENTATION

Veteran represented by:	Georgia State Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1970. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The issue of service connection for chronic back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issues not on appeal

In the August 2004 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating effective December 12, 2003.  In a May 2005 statement, 
the veteran raised the issue of an increased rating for 
tinnitus.  In an August 2005 statement, the RO informed the 
veteran that he is receiving the maximum schedular rating for 
tinnitus.  The RO did not adjudicate the issue of an 
increased rating for tinnitus.  The RO should have 
adjudicated the claim.

In a January 2006 statement, the veteran's representative 
noted medical evidence of degenerative disc disease and 
residuals of knee surgeries.  At the March 2008 hearing, the 
veteran noted that he now has degenerative disc disease.  To 
the extent that the veteran and his representative are 
raising the issues of service connection for degenerative 
disc disease and residuals of knee surgeries, these 
disabilities are separate disabilities and thus any such 
claims are separate and distinct from the issues on appeal.  
See Boggs v. Peake, No. 07-7137 (Fed. Cir. Mar. 26, 2008).

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for ligamentous strain of the left knee in 
a November 1984 rating decision.  

2.  The evidence received since the November 1984 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
ligamentous strain of the left knee, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The RO denied the veteran's claim of entitlement to 
service connection for chronic back strain in a November 1984 
rating decision.  

4.  The evidence received since the November 1984 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for chronic 
back strain, and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision denying the claim for 
service connection for ligamentous strain of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The evidence received since the November 1984 rating 
decision is not new and material evidence as to the claim for 
service connection for ligamentous strain of the left knee, 
and the claim for service connection for ligamentous strain 
of the left knee is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The November 1984 rating decision denying the claim for 
service connection for chronic back strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The evidence received since the November 1984 rating 
decision is new and material evidence as to the claim for 
service connection for chronic back strain, and the claim for 
service connection for chronic back strain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues decided herein has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
January 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  In the VCAA letter, the RO 
told the veteran that "to qualify as 'new,' the evidence 
must be submitted to VA for the first time" and that "in 
order to be considered 'material evidence,' the additional 
information must relate to an unestablished fact necessary to 
substantiate your claim."  January 23, 2004 letter, page 7.  
The RO informed the veteran that "[n]ew and material 
evidence must raise a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), that the outcome (conclusion) would change" and that 
"[t]he evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim."  Id.  The RO advised the veteran that the 
evidence should "show that the condition was incurred in or 
aggravated by your active military service."  Id. at 2.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As for the evidence to be provided by the veteran, in the 
VCAA letter, the RO advised the veteran to submit any medical 
reports that he had and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant 
private health care provider.  The RO also told the veteran 
to submit evidence showing that his disabilities were 
incurred in or aggravated by his service.

Moreover, in the May 2004 VCAA letter, the RO informed the 
veteran that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if VA 
decides that it is necessary to make a decision on his claim.

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letter, the RO offered to attempt to 
obtain any evidence for which the veteran submitted a VA Form 
21-4142.  The RO told the veteran that VA was responsible for 
getting relevant records from any Federal agency, which may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  The veteran was 
also informed that VA would make reasonable efforts to get 
relevant records not held by a Federal agency, which may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  

In the VCAA letter, the RO informed the veteran that he 
should submit any medical reports he had and to submit 
evidence showing that his disabilities were incurred in or 
aggravated by his service.  This request was open-ended.  The 
VCAA letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated by the RO in August 2004, after 
the January 2004 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue with regard to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Similarly, element (2), current disability, is not at issue 
because there is medical evidence that the veteran has his 
claimed disabilities.  As for element (3), relationship of 
such disability to the veteran's service, as explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that element.  

As to elements (4) and (5), degree of disability and 
effective date, the RO has not addressed element (4), degree 
of disability, and element (5), effective date, in a VCAA 
letter.  However, because the Board concludes below that new 
and material evidence has not been submitted to reopen the 
claim of service connection for ligamentous strain of the 
left knee, any questions as to the assignment of a disability 
rating or an effective date are rendered moot.  Moreover, as 
to the claim of service connection for chronic back strain 
,which is being reopened and remanded, any deficiencies with 
respect to VCAA notice will be addressed below in the remand 
section of the decision. 

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  The Board accordingly finds that there is 
no prejudice to the veteran as to the lack of notice as to 
the fourth and fifth elements in Dingess/Hartman.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In addition, because there is no indication that there exists 
any evidence that could be obtained and that would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, for a previously denied 
claim, a medical examination or medical opinion does not need 
to be provided until new and material evidence is presented 
or secured.  38 C.F.R. § 3.156(c)(4)(iii) (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
decided herein have been identified and obtained, to the 
extent necessary to determine whether new and material 
evidence has been submitted to reopen these claims.  The 
evidence of record includes service medical records and VA 
medical records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2007).  He retained the services of a 
representative.  He presented oral testimony at a hearing 
held at the RO in March 2008 before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
veteran's claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304, 3.306(b) 
(2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2007)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claims to 
reopen service connection for ligamentous strain of the left 
knee and chronic back strain were initiated in December 2003, 
his claim will be adjudicated by applying the revised section 
3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ligamentous strain 
of the left knee.

Analysis

Initial matter

The veteran ultimately seeks entitlement to service 
connection for ligamentous strain of the left knee, which was 
denied in an unappealed November 1984 VA rating decision.  
The Board also notes since November 1984 the law has changed 
regarding the evidentiary standard for rebutting the 
presumption of soundness.  See VAOPGCPREC 3-2003; see also 
Wagner, supra.   However, this change in the law is a 
procedural change in the law and not substantive in nature.  
See Kent, 20 Vet. App. at 6-7.  It does not create a new 
cause of action warranting a de novo review of the veteran's 
claim.  Id.  Also, the presumption is a rule of law for 
handling evidence and not itself considered evidence.  Id.  
Thus, a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim.  Id.


The "old" evidence

The evidence of record at the time of the November 1984 
rating decision consisted of the veteran's service medical 
records and a September 1984 VA discharge summary.  The 
veteran's service medical records reflect that on the 
December 1969 entrance examination, the veteran reported a 
history of a ligamentous strain.  A February 1970 service 
medical record reveals a diagnosis of ligamentous strain.  A 
March 1970 service medical record notes that the veteran had 
a ligamentous strain in service with no residuals.  A 
September 1984 VA discharge summary reflects that the veteran 
underwent surgery for a torn medial meniscus of the left 
knee.  

The November 1984 rating decision  

In the November 1984 rating decision, the RO denied the claim 
of entitlement to service connection for ligamentous strain 
of the left knee.  In that decision, the RO determined that 
the evidence of record did not demonstrate that the pre-
existing left knee disability was aggravated by active 
service.

As noted above, the veteran filed to reopen his claim in 
December 2003.  Additional evidence that has been received 
since November 1984 will be discussed below.

Discussion

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to the aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the veteran must present medical nexus 
evidence showing that his pre-existing left knee disability 
was aggravated by active service.  

Evidence added to the record since the denial of service 
connection in November 1984 includes VA treatment records 
dated from 2002 to 2003, various statements of the veteran, 
and the transcript of the January 2008 hearing.

The various statements and testimony of the veteran are 
reiterative of evidence already of record, evidence of the 
incurrence of an in-service injury and alleged continuity of 
symptomatology.  As such, his statements and testimony are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
In any event, his statements and testimony are not competent 
medical evidence of relationship between the ligamentous 
strain of the left knee and active service.  It is well 
established that laypersons such as the veteran are not 
competent to opine on medical matters such as the etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  See also Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology).

The VA treatment records dated from 2002 to 2003 reflect 
continuing treatment of left knee pain.  This evidence, while 
new in the sense that these particular records had not been 
previously associated with the veteran's claims file, is not 
material.  However, the presence of a left knee disability 
was known at the time the RO denied the veteran's claim in 
November 1984; the matter of the existence of a left knee 
disability has not been in dispute.  The medical evidence 
received since November 1984 merely reflects that a left knee 
disability may still exist.  Therefore, these treatment 
records are not material to the central issue in this case, 
the existence of medical nexus evidence showing that the 
veteran's pre-existing left knee disability was aggravated 
during his active service. 

As a whole, the evidence received since the November 1984 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the November 1984 rating decision remains final 
and the appeal is denied.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic back 
strain.

Analysis

Initial matter

The veteran ultimately seeks entitlement to service 
connection for chronic back strain, which was denied in an 
unappealed November 1984 VA rating decision.  As noted above, 
since November 1984 the law has changed regarding the 
evidentiary standard for rebutting the presumption of 
soundness.  See VAOPGCPREC 3-2003; see also Wagner, supra.  
However, a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim.  See Kent, 20 Vet. App. at 6-7.

Moreover, the veteran has a new theory of causation - the 
chronic back strain did not pre-exist active service and was 
instead incurred in active service.  A new theory of 
causation cannot be a basis to reopen.  See Boggs, supra.

The "old" evidence

The evidence of record at the time of the November 1984 
rating decision consisted of the veteran's service medical 
records.  The veteran's service medical records reflect that 
on the December 1969 entrance examination, the veteran denied 
any recurrent back pain and a back disability was not 
diagnosed.  A February 1970 service medical record reveals a 
diagnosis of chronic back strain.  A March 1970 service 
medical record notes that the veteran had chronic back strain 
in service with no residuals.

The November 1984 rating decision  

In the November 1984 rating decision, the RO denied the claim 
of entitlement to service connection for chronic back strain.  
In that decision, the RO determined that the evidence of 
record did not demonstrate that a pre-existing chronic back 
strain was aggravated by active service.

As noted above, the veteran filed to reopen his claim in 
December 2003.  Additional evidence that has been received 
since November 1984 will be discussed below.

Discussion

In this case, the veteran must present medical nexus evidence 
showing that his chronic back strain was incurred in or 
aggravated by active service.  

Evidence added to the record since the denial of service 
connection in November 1984 includes VA treatment records 
dated from 2002 to 2003, various statements of the veteran, 
and the transcript of the January 2008 hearing.

Crucially, a June 2002 VA treatment record reflects an 
assessment of back strain.

The post-service VA treatment records can be considered 
"new" in that it was not previously before the RO at the 
time of the November 1984 prior final denial.  The evidence 
can be considered "material" because it does relate to 
unestablished fact that is necessary to substantiate the 
claim, specifically the existence of a chronic disorder that 
began in active service.  See 38 C.F.R. §§ 3.156, 3.303 
(2007).  The post-service VA treatment records are neither 
cumulative nor redundant of the evidence of record at the 
time of the November 1984 rating decision, and these records 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been submitted.  
The veteran's claim is therefore reopened.


Additional comment

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that VA treatment records and a medical nexus 
opinion must be obtained.  


ORDER

New and material evidence has not been received with regard 
to a claim of entitlement to service connection for 
ligamentous strain of the left knee, and the benefit sought 
on appeal as to that claim remains denied.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for chronic back strain is 
reopened.  To that extent only, the appeal is allowed.


REMAND


2.  Entitlement to service connection for chronic back 
strain.

The Board has reopened the veteran's claim of entitlement to 
service connection for chronic back strain.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this claim must be 
remanded for further evidentiary and procedural development.






Reasons for remand

VA examination

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

As noted above, service medical records reflect that the 
veteran had chronic back strain in service, and the 
assessment in June 2002 was back strain.  Under the 
circumstances here presented, the Board believes that a 
medical examination and opinion are necessary in order to 
answer questions regarding the existence and etiology of any 
back strain.
 
VA treatment records

In his December 2003 claim, the veteran reported that he was 
treated for his back at the VA medical centers (MC) in 
Atlanta, Georgia; Tampa, Florida; Bay Pines, Florida; and 
Kansas City, Missouri.  In a February 2004 statement, he 
reported receiving treatment at the VA medical center in St. 
Petersburg, Florida.  

Complete treatment records from these facilities as to 
treatment of the back are not of record.  The Board notes, 
for example, that the RO requested records from the VAMC in 
Kansas City, Missouri from 1970 to 1980, but that the VAMC 
responded by indicating that no records from 1996 to the 
present were available.  This response suggests that a search 
of records from 1970 to 1980 was not completed.  In that 
regard, the veteran indicated in his claim that he only 
received treatment from that facility from 1976 to 1980.

VCAA

As the claim is otherwise being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duties to notify and assist are met.  See Dingess, supra.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman - i.e. notice pertaining 
to the disability ratings assigned and 
effective dates - should be furnished to 
the veteran, with a copy to his 
representative.  

2.  VBA should obtain all treatment 
records not already of record pertaining 
to treatment of the veteran's back 
disability from the VAMC in Bay Pines, 
Florida, from 1981 to 1986; from the VAMC 
in Tampa, Florida, from  1981 to 1986; 
from the VAMC in Kansas City, Missouri, 
from 1976 to 1980; from the VAMC in 
Atlanta, Georgia, from 1970 to April 2002 
and from 2004 to the present; and from 
the VAMC in St. Petersburg, Florida, from 
1970 to the present.  Any such obtained 
treatment records should be associated 
with the veteran's claims file.

3.   VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature and etiology of any 
current back strain.  After review of all 
pertinent medical records, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that any 
current back strain is related to his 
military service.  The report of the 
physical examination should be associated 
with the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


